DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-20 have been cancelled.
Claims 21-40 have been added, are pending, and are rejected.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 39, and 40 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,636,078.

Regarding Claims 21, 39, and 40, with Claim 1 as representative: Claim 1 of issued U.S. Patent No. 10,636,078 discloses a method comprising:
determining, by a processor and based on a signal received by a plurality of sensors in a store, a location of a user device associated with a user in the store; U.S. Patent No. US 10,636,078 discloses “determining, by a processor, a location of the customer device in the store based on…”.
selecting one of the sensors; U.S. Patent No. US 10,636,078 discloses “selecting, by the processor, at least one of the sensors…”.
generating, by the processor, a list of first merchandise items located within a first distance of the selected sensor; U.S. Patent No. US 10,636,078 discloses “identifying, by the processor, a first list of merchandise items…”.
transmitting the list to the user device for display; U.S. Patent No. US 10,636,078 discloses “transmitting, for display ona user interface of the customer device, the first list of merchandise…”.
receiving, by the processor, a request from the user device to display second merchandise items different from the first merchandise items; U.S. Patent No. US 10,636,078 discloses “receiving, by the processor, a request from the customer device to display additional merchandise…).
in response to the request to display trhe second merchandise items, identifying, by the processor, a plurality of third merchandise items, the third merchandise items being located in the store within a second distance of the selected sensor, the second distance having a value between values of the first distance and a third distance, the third distance having a value less than a value of a largest length dimension within the store; U.S. Patent No. US 10,636,078 discloses “determining, in response to the request to display additional merchandise items, a second distance from the at least one sensor…” and “identifying, by the processor, a second list of merchandise items located in the store…”.
transmitting a list of the third merchandise items to the user device for display. U.S. Patent No. US 10,636,078 discloses “transmitting, for display on the user interface of the customer device, the second list of merchandise items…”.


Allowable Subject Matter
Upon further review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of Applicant’s invention over the prior art. 

The most pertinent prior art made of record include Li (US 20150262117 A1), Eramian (US 20150317708 A1), and PTO-892 Reference U.

Li discloses a system for automatic location based discovery of items in a store. Products are identified that are associated with a beacon ID. The user’s device will communicate with the beacon devices when nearby to determine the location of the device, and identify the products that are near and 

Eramian discloses a system for group shopping, such as on a shared shopping list, in a physical location. Beacons communicate with the user devices to track their locations and provides alerts as users move by product location on the list; the distance for the alerts being adjustable to increase to larger distances. However, Eramian does not disclose where a third distance is less than a value of a largest dimension within the store.

PTO-892 Reference U discloses a system for a location-based recommender service. The location of the user is collected from the user device GPS and provide recommendations to the user regarding the area and products sold in nearby stores. However, PTO-892 Reference U is in reference to large locations and not within a store, and also does not disclose where a third distance is less than a value of a largest dimension within the store.

In summary, the particular combination of features as claimed is not anticipated by the prior art, nor is the combination rendered obvious over the totality of the prior art. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of the Applicant claimed invention relying on improper hindsight bias.
It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hands does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625